Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
8, 2013.




                                In The

                 Fourteenth Court of Appeals

                         NO. 14-12-00701-CV

  THOMAS G. ANDRUS, WHITE MARTIN ENERGY SERVICES, INC.,
  GUY E. MATTHEWS, AND BLACK ELK ENERGY, INC., Appellants
                                  V.

BLACK ELK ENERGY OFFSHORE OPERATIONS, L.L.C., BLACK ELK
 ENERGY, L.L.C., JOHN G. HOFFMAN, JAMES HAGEMEIER, PPVA
BLACK ELK (EQUITY) L.L.C., PPVA BLACK ELK (INVESTOR) L.L.C.,
  BLACK ELK MANAGEMENT, L.L.C., BLACK ELK EMPLOYEE
              INCENTIVE, L.L.C., ET AL, Appellees

                On Appeal from the 164th District Court
                        Harris County, Texas
                  Trial Court Cause No. 2011-53942

              MEMORANDUM                 OPINION
      This is an appeal from a judgment signed June 29, 2012. On December 14,
2012, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Frost, Boyce, and McCally




                                        2